
	

114 S2810 IS: Local Cheese Promotion and Dairy Support Act of 2016
U.S. Senate
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2810
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2016
			Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to assist small cheese producers.
	
	
 1.Short titleThis Act may be cited as the Local Cheese Promotion and Dairy Support Act of 2016. 2.Assistance for small cheese producersThe Agricultural Adjustment Act (7 U.S.C. 601 et seq.), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by adding at the end the following:
			
				24.Assistance for small cheese producers
 (a)DefinitionsIn this section: (1)Eligible institutionThe term eligible institution means—
 (A)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));
 (B)a local office of the National Institute of Food and Agriculture or other regional office of the Department of Agriculture;
 (C)a group of regional experts (as determined by the Secretary) that advises beginning farmers or ranchers (as defined under section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a))); or
 (D)a nonprofit organization. (2)SecretaryThe term Secretary means the Secretary of Agriculture.
 (3)Small cheese producerThe term small cheese producer has the meaning given the term by the Secretary. (b)Grant program (1)In generalThe Secretary shall establish a program under which the Secretary shall make competitive grants to, as determined by the Secretary—
 (A)eligible small cheese producers; and (B)cooperative groups of small cheese producers.
 (2)PreferenceIn making grants under this subsection, the Secretary shall give preference to small cheese producers that—
 (A)purchase raw dairy product from producers located in the same State as the small cheese producers; or
 (B)produce raw dairy product on the farms of the small cheese producers. (3)Use of fundsThe recipient of a grant under this subsection may use grant funds—
 (A)to purchase equipment or renovate and make repairs to production facilities; (B)to develop a business plan or perform a feasibility study to grow the business of the small cheese producer;
 (C)to promote and market cheese; (D)to participate in accounting and financial literacy education and training or purchase necessary software; and
 (E)to carry out food safety upgrades and participate in food safety training. (c)Cheese production education and promotion pilot project (1)In generalThe Secretary shall not use more than 10 percent of the funds made available to carry out this section to establish at 1 or more eligible institutions a pilot project that will—
 (A)develop a regional cheese-making resource center with the technical assistance and electronic resource capabilities to provide small cheese producers with financial, marketing, food safety, and production assistance;
 (B)support a group of experienced cheese producers or subject matter experts (as determined by the Secretary) to advise beginning cheese producers; and
 (C)establish or grow a national cheese-making resource center to act as a clearinghouse for best practices relating to finances, marketing, food safety, and production.
 (2)RequirementsTo be eligible to receive funding to establish a pilot project described in paragraph (1), an eligible institution shall demonstrate to the Secretary—
 (A)the capacity and technical expertise to provide the services described in that paragraph; (B)the support of the eligible institution in the agricultural community; and
 (C)the availability of resources (in cash or in kind) of definite value to achieve the goal and sustain the mission of the pilot project.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended..
